DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2022 has been entered.
Response to Amendment
Applicant’s Amendment filed November 16, 2022 has been fully considered and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 6 have each been amended to recite “a diffraction surface disposed on a boundary surface between inside and outside of the receptacle, the boundary surface being disposed on a path of light which is emitted from the light emitting element, advanced inside of the receptacle and emitted from the receptacle”.  
Although the disclosure, originally filed claims and drawings clearly support a diffraction surface that may be one of first, second, or third optical surfaces, they do not disclose or define a diffractive surface that marks a dividing line between the inside and the outside of the receptacle, or a diffractive surface that  indicates or fixes a limit or extent of the receptacle.  Therefore, the disclosure, claims and drawings as originally  filed do not provide support for a diffractive boundary surface between inside and outside of the receptacle, i.e. a diffractive surface located at a boundary of the inside and the outside of the receptacle. 
Applicant has pointed to Figures 1 and 8, which disclose a first optical surface (121 in Figure 1; 621 in Figure 8), a second optical surfaces (122 in Figure 1; 622 in Figure 8), and a third optical surface ( 624 in Figure 8).  Each of these first, second and third optical surfaces are recessed within the body of the receptacle (120 and 620) and therefore do not define a boundary between inside and outside, that is to say these surfaces do not define the limit or extent of the optical receptacle between the inside and outside and are clearly recessed within boundary surfaces of the optical receptacles in Figures 1 and 6.  
Thus, independent claims 1 and 6, as amended, include new matter.
Regarding claims 2-5 and 7-10; the claims inherently contain the deficiencies of any base or intervening claims from which they depend.

Examiner’s Note
For the purpose of examination, claims 1 and 6 will be treated as if the diffraction surface may be one of the first, second, or third optical surfaces described in the specification and illustrated in Figures 1 and 8, since Applicant’s arguments state that the claimed boundary surface is for example a first optical surface, a second optical surface, or a third optical surface (see page 6 of Applicant’s remarks filed on November 16, 2022).  However, as explained above, these surfaces do not form a boundary surface between an inside and an outside of the receptacle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morioka et al. (US 2009/0016676 A1).
Regarding claims 1-3, 6-8; Morioka et al. discloses an optical receptacle (optical module holder 3; see Figure 1) configured to be disposed between a light emitting element (semiconductor laser 8) and an optical transmission member (fiber core 14) and configured to optically couple the light emitting element (8) and the optical transmission member (14), the optical receptacle (3) comprising: 
a first optical surface (lens surface 6) configured to allow an incidence of light emitted from the light emitting element (8); 
a second optical surface (optical surface 10) configured to emit, toward the optical transmission member (14), light emitted from the light emitting element (8) and advanced inside the optical receptacle (3); 
a diffraction surface (diffraction grating 17) disposed on a boundary surface between inside and outside of the receptacle (as discussed in the Examiner’s note above, for the purpose of examination the diffraction surface formed on one of the disclosed first, second or third optical surfaces is sufficient for meeting this limitation, since that is what was intended by Applicant as evidenced in the remarks filed on November 16, 2022), the boundary surface (17) being disposed on a path of light which is emitted from the light emitting element (8), advanced inside of the receptacle (3) and emitted from the receptacle (3), and 
wherein the diffraction surface (17) is configured such that no zero-order diffraction light is generated (the grating 17 is designed to generate and couple a specific order of diffracted light to the fiber 14, wherein the order of light generated for coupling to the fiber may be first order light, 1-order; see paragraph 99);
wherein the diffraction surface (17) is configured such that only the primary diffraction light (1-order) reaches an end portion of the optical transmission member (14; see paragraph 99);
wherein the diffraction surface (17) is configured such that a main component (the main component being the component of light coupled to fiber 14) of diffraction light generated by the diffraction surface (17) is a primary diffraction light (1-order);
wherein the diffraction surface (17) is disposed on the second optical surface (10).  
Regarding claims 5 and 10; Morioka discloses an optical module (see Figure 1), comprising: 
a photoelectric conversion device (semiconductor laser 8) including a light emitting element (8); and 
an optical receptacle (3) configured to optically couple, to an optical transmission member (14), light emitted from the light emitting element (8), 
wherein the optical receptacle (3) is the optical receptacle according to claim 1 or claim 6 (see the discussion above with respect to claims 1 and 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US 2009/0016676 A1)in view of Tamura et al. (US 2011/0101255 A1) and Sasaki (US 2003/0128916 A1).
Regarding claims 4 and 9; Morioka teaches that the optical receptacle (3; see Figure 1) is for forming a stable optical transmission communication module (see Figure 1 and paragraph 2).  Morioka does not disclose a third optical surface disposed on the path of light, the third optical surface being configured to reflect, toward the second optical surface, light entered from the first optical surface, wherein the diffraction surface is disposed on the third optical surface.  
Tamura et al. teaches that a transceiver communication module (see Figure 2) may be formed with a receptacle including a first surface (34) coupled to a light source (9), a second surface (32) coupled to an optical fiber (6) and a third surface (30) that is reflective for coupling light from the light source (9) to the fiber (6). And Sasaki teaches that reflective gratings (3) may be configured such that only a first order of diffraction is produced (see paragraph 76 and Figure 5).  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide form the receptacle to include a third disposed on the path of light, the third optical surface being configured to reflect, toward the second optical surface, light entered from the first optical surface, and the diffraction surface disposed on the third optical surface and formed a reflective diffraction surface, for the purpose of providing a receptacle usable to form transceiver communication module that includes both transmission and reception capabilities, since this was a known alternative receptacle configuration in the prior art and reflective diffractive surfaces were also known in the prior art, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

 
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874